Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 26 July 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernardi et al. (US 9,067,293) in view of McRoberts et al. (US 2014/0299345 A1) and Applicant’s Admitted Prior Art (hereafter “AAPA”).
Regarding claim 1, Bernardi et al. discloses a combination kit comprising: a first oscillating power tool 100 comprising a housing 112, a motor 116 disposed in the housing, a transmission 120 configured to convert a rotational motion of the motor to an oscillating motion of an output member 128, and a first accessory attachment mechanism 108 coupled to the output member and having a first central member 140/144 and a plurality of first circumferential projections 180 spaced radially from the 
Bernardi et al. does not disclose the first plurality of openings is in communication with and extending radially outward from the central opening, the first plurality of openings including a first radial arm slot extending from the central portion, a second radial arm slot extending from the central portion at approximately 90 degrees to the first radial arm slot, and a third radial arm slot extending from the central portion at approximately 180 degrees to the first radial arm slot.  McRoberts et al. teaches the use ® or Ridgid® power tools and disclosed by AAPA, and a second plurality of openings 308 (as positioned in figure 16) not in communication with and positioned radially outward from the central opening.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the accessory of Bernardi et al. with the radial arm slots as taught by McRoberts et al. in order to be able to use the accessory with a wider variety of oscillating power tools.
Regarding the intended use limitation “wherein the rear end portion is configured to be coupled to a second accessory attachment mechanism of a second oscillating power tool, the second accessory attachment mechanism including a second central Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 2, the modified invention of Bernardi et al. discloses wherein the first accessory attachment mechanism 108 comprises a first clamping face 184 that carries the first circumferential projections 180.
Regarding claim 3, the modified invention of Bernardi et al. discloses wherein the first central member 140/144 comprises a central post 144 that extends through the first clamping face 184.
Regarding claim 4, the modified invention of Bernardi et al. discloses the invention substantially as claimed, except Bernardi et al. does not disclose wherein the first central member comprises a first central projection on the first clamping face.  AAPA teaches the use of an accessory attachment mechanism comprising a clamping face with a first central member in the form of a central post with four equally spaced projections that are received in the three radial arm slots and the rearward portion of the central opening, such as the ones used by Fein® or Ridgid® power tools and disclosed by AAPA in Applicant’s specification and shown in figures 2D and 2F of Applicant’s 
Regarding claim 5, the modified invention of Bernardi et al. discloses wherein the first circumferential projections 180 comprise at least eight circumferential projections arranged circumferentially about the first central member at angles of 0, 60, 90, 120, 180, 240, 270, and 300 degrees relative to a line extending through the first central member 140/144 and one of the first circumferential projections (see figure 4).
Regarding claim 6, the modified invention of Bernardi et al. discloses wherein the central opening 272/276 comprises a generally U-shaped opening (see figure 4).
Regarding claim 7, the modified invention of Bernardi et al. discloses wherein the oscillating accessory 102 includes a pair of chamfers (see figure 4) tapering outward from the U-shaped opening to the rear end portion.
Regarding claim 8, the modified invention of Bernardi et al. discloses further comprising a notch (for two of the protrusions 180, see figure 4) defined between each chamfer and the generally U-shaped opening.
Regarding claim 9, the modified invention of Bernardi et al. discloses wherein the second plurality of openings 280 includes a first pair of radial openings spaced radially from the central portion and between the first and second radial arm slots, and a second pair of radial openings spaced radially from the central portion and between the second and third radial arm slots (as modified by McRoberts et al. and seen in figure 16).
Regarding claim 10, the modified invention of Bernardi et al. discloses wherein the first pair of radial openings comprise a first radial opening positioned approximately 30 degrees from the first radial arm slot and a second radial opening positioned approximately 30 degrees from the second radial arm slot, and the second pair of radial openings comprise a third radial opening positioned approximately 30 degrees from the second radial arm slot and a fourth radial opening positioned approximately 30 degrees from the third radial arm slot (as modified by McRoberts et al. and seen in figure 16).
Regarding claim 11, Bernardi et al. discloses a combination kit comprising: a first oscillating power tool 100 comprising a housing 112, a motor 116 disposed in the housing, a transmission 120 configured to convert a rotational motion of the motor to an oscillating motion of an output member 128, and a first accessory attachment mechanism 108 coupled to the output member and having a first central member 140/144 and at least one radial projection 190 extending radially from the first central member; and an accessory 102 comprising a working end portion 260 and an opposite rear end portion 264 configured to be removably coupled to the attachment mechanism, the rear end portion including: a generally central opening 272/276 open to the rear end portion, the central opening having a central portion 272 and a rearward portion 276 in communication with the central portion and open to the rear end portion of the accessory; a first plurality of openings 280 (at 90, 180, and 270 degrees, see figure 4) extending radially outward from the central opening, the first plurality of openings including a first opening, a second opening at approximately 90 degrees to the first radial arm slot, and a third opening at approximately 180 degrees to the first radial arm slot; and (c) a second plurality of openings 280 (all of the other openings 280) not in 
Bernardi et al. does not disclose a plurality of radial arm projections, or the first plurality of openings in communication with and extending radially outward from the central opening, the first plurality of openings including a first radial arm slot extending from the central portion, a second radial arm slot extending from the central portion at approximately 90 degrees to the first radial arm slot, and a third radial arm slot extending from the central portion at approximately 180 degrees to the first radial arm slot, or at least one of the radial arm slots is configured to receive the at least one of the radial arm projections when the accessory is coupled to the first accessory attachment mechanism of the first oscillating power tool.  McRoberts et al. teaches the use of an accessory 38 (figures 15 and 16) that comprises a generally central opening 292/300 open to the rear end portion, the central opening having a central portion 300 and a rearward portion 292 in communication with the central portion and open to the rear end portion of the accessory; a first plurality of openings 304/302/306 in communication with and extending radially outward from the central opening, the first plurality of openings including a first radial arm slot 304 extending from the central portion, a second radial arm slot 302 extending from the central portion at approximately 90 degrees to the first radial arm slot, and a third radial arm slot 306 extending from the central portion at approximately 180 degrees to the first radial arm slot, for the purpose of being able to use the accessory with an oscillating power tool comprising an accessory attachment ® or Ridgid® power tools and disclosed by AAPA in Applicant’s specification and shown in figures 2D and 2F of Applicant’s drawings, and a second plurality of openings 308 (as positioned in figure 16) not in communication with and positioned radially outward from the central opening.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the accessory of Bernardi et al. with the radial arm slots as taught by McRoberts et al. and used the accessory attachment mechanism as taught by AAPA in order to be able to use the accessory with a wider variety of oscillating power tools.
Regarding the intended use limitation “wherein the rear end portion is configured to be coupled to a second accessory attachment mechanism of a second oscillating power tool, the second accessory attachment mechanism including a second central member configured to be received in the central opening and a plurality of second projections spaced radially from the second central member and circumferentially spaced around the second central member with at least one of the radial arm slots receiving at least a first of the plurality of second projections, and at least one of the second plurality of openings receiving at least a second of the plurality of second projections when the accessory is coupled to the second accessory attachment mechanism of the second oscillating power tool”, it is noted that the prior art used in the Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 12, the modified invention of Bernardi et al. discloses wherein the first accessory attachment mechanism comprises a first clamping face that carries the at least one radial projection (as modified by AAPA).
Regarding claim 13, the modified invention of Bernardi et al. discloses wherein the first central member comprises a central post that extends through the first clamping face (as modified by AAPA).
Regarding claim 14, the modified invention of Bernardi et al. discloses wherein the first central member comprises a first central projection  on the first clamping face (as modified by AAPA).
Regarding claim 15, the modified invention of Bernardi et al. discloses wherein the plurality of radial arm projections comprises a first radial arm projection and a second radial arm projection positioned at approximately 180 degrees to the first radial arm projection (as modified by AAPA).
Regarding claim 16, the modified invention of Bernardi et al. discloses wherein the central opening 272/276 comprises a generally U-shaped opening.
Regarding claim 17, the modified invention of Bernardi et al. discloses wherein the oscillating accessory 102 includes a pair of chamfers (see figure 4) tapering outward from the U-shaped opening to the rear end portion.
Regarding claim 18, the modified invention of Bernardi et al. discloses further comprising a notch (see figure 4) defined between each chamfer and the generally U-shaped opening.
Regarding claim 19, the modified invention of Bernardi et al. discloses wherein the second plurality of openings 280 includes a first pair of radial openings spaced radially from the central portion and between the first and second radial arm slots, and a second pair of radial openings spaced radially from the central portion and between the second and third radial arm slots (as modified by McRoberts et al. and seen in figure 16).
Regarding claim 20, the modified invention of Bernardi et al. discloses wherein the first pair of radial openings comprise a first radial opening positioned approximately 30 degrees from the first radial arm slot and a second radial opening positioned approximately 30 degrees from the second radial arm slot, and the second pair of radial openings comprise a third radial opening positioned approximately 30 degrees from the second radial arm slot and a fourth radial opening positioned approximately 30 degrees from the third radial arm slot (as modified by McRoberts et al. and seen in figure 16).

Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that McRoberts does not teach a plurality of radial arm projections that extend from a central portion, where at least one radial arm slot in the accessory blade is configured to receive at least one of the radial arm projections, or 
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        3 August 2021